Order unanimously modified, by deleting the award of additional allowances, pursuant to CPLR 8303, and, as modified, affirmed, without costs. Memorandum: In this tax review proceeding, the court granted petitioner additional costs and allowances under CPLR 8303 (subd [a], par 2) and under subdivision 1 of section 722 of the Real Property Tax Law. While the award of costs under subdivision 1 of section 722 of the Real Property Tax Law was proper, additional costs and allowances under the CPLR may not be granted in a tax review proceeding (Grant Co. v Srogi, 71 *782AD2d 457). (Appeals from order of Onondaga Supreme Court—Real Property Tax Law, art 7.) Present—Dillon, P. J., Simons, Hancock, Jr., Callahan and Witmer, JJ.